 

Exhibit 10.12

 



BUSINESS CONSULTING SERVICES AGREEMENT

 

 

This Business Consulting Services Agreement (the “Agreement”) is entered into
effective as of November ______, 2014 (the “Effective Date”) by and between
usell.com, Inc., a Delaware corporation (the “Company”) and Sunder Raman (the
“Consultant”). Each of the Company and the Consultant are hereinafter a “Party”
and collectively the “Parties.”

 

WHEREAS, the Company desires to retain the services of the Consultant and the
Consultant is desirous and willing to accept such service arrangement and render
such services, all upon and subject to the terms and conditions contained in
this Agreement,

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Consultant agree as follows:

 

1. Engagement. The Company hereby engages and retains the Consultant and the
Consultant hereby agrees to render services upon the terms and conditions
hereinafter set forth.

 

2. Term. This Agreement shall be for a term commencing on the Effective Date and
terminating 36 months after the Effective Date (the “Term”), unless sooner
terminated in accordance with the provisions of Section 6.

 

3. Services. During the Term, the Consultant shall act as a strategic advisor to
the Company providing recommendations on organizational structure, recruiting,
and general business strategy (the “Services”). The Consultant shall devote up
to 20 hours per month. The Consultant shall use its best efforts to perform the
Services pursuant to this Agreement competently, carefully, faithfully and shall
devote sufficient time and energies necessary to perform the Services. The
Consultant’s Services shall be performed on a non-exclusive basis, but may not
be performed during the Term, whether directly or indirectly, for any direct
competitor of the Company or its subsidiary. For the avoidance of doubt, a
direct competitor shall be deemed to be any online marketplace.

 

4. Compensation/Expenses.

 

(a) Equity Compensation. The Consultant shall be issued 35,000 Restricted Stock
Units (“RSUs”), vesting in equal increments every three months (with fractions
rounded up initially and then down) over a 36-month period, subject to the
Consultant providing services on each applicable vesting date. Provided,
however, if there is a Change of Control of the Company as defined by the 2008
Equity Incentive Plan, all RSUs shall immediately vest. The RSUs shall be
delivered on the earlier of (i) April 10, 2019 or (ii) a Change of Control of
the Company.

 

(b) Expenses. In addition to any compensation received under this Section 4, the
Company shall reimburse the Consultant for all reasonable travel, lodging,
meals, and other prior approved out-of-pocket expenses incurred or paid by the
Consultant in connection with the performance of its Services under this
Agreement; provided, however, any such expenses over $500 shall be approved by
the Company in writing in advance. All other expenditures shall be the sole
responsibility of the Consultant.

 



 

 

 

5. Independent Contractor Relationship; Appointment to Board of Directors.

 

(a) The Consultant acknowledges that it is an independent contractor and that no
employee of the Consultant shall be considered an employee of the Company. The
Consultant acknowledges that it is not the legal representative or agent of the
Company, nor does it have the power to obligate the Company, for any purpose
other than specifically provided in this Agreement.

 

(b) The Company shall carry no worker’s compensation insurance or any health or
accident insurance to cover the Consultant or his employees (if any). The
Company shall not pay contributions to social security, unemployment insurance,
federal or state withholding taxes, nor provide any other contributions or
benefits, which might be expected in an employer-employee relationship. Neither
the Consultant nor his employees (if any) shall be entitled to medical coverage,
life insurance or to participation in any current or future Company pension
plan.

 

(c) The Company shall issue the Consultant a Form 1099 for all payments made
hereunder. All taxes, withholding and the like on any and all amounts paid under
this Agreement shall be the Consultant’s responsibility. The Consultant agrees
that it shall indemnify and hold the Company, its affiliates, and agents,
harmless from and against any judgments, fines, costs, or fees associated with
such payments hereunder.

 

6. Termination.

 

(a) In the event of a material default under this Agreement by either party, the
other party may terminate this Agreement if such default is not cured within 10
days following delivery of written notice specifying and detailing the default
complained of and demanding its cure. Notwithstanding the preceding, in the
event of a violation by the Consultant of Section 7, the Company may terminate
this Agreement immediately upon written notice to the Consultant.

 

(b) Upon termination of this Agreement, the Company shall reimburse the
Consultant for any reasonable expenses previously incurred for which the
Consultant had not been reimbursed prior to the effective date of termination,
provided that the requirements of Section 4(c) have been satisfied. Any and all
other rights granted to the Consultant under this Agreement shall terminate as
of the date of such termination.

 

7. Non-Disclosure of Confidential Information.

 

(a) Confidential Information. Confidential Information includes, but is not
limited to, trade secrets as defined by the common law and statutes in New York
or any future New York statute, processes, policies, procedures, techniques
including recruiting techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing and uses of the Company’s products and services, the Company’s budgets
and strategic plans, databases, data, all technology relating to the Company’s
businesses, systems, methods of operation, information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, names, home addresses
and all telephone numbers and e-mail addresses of the Company’s employees,
former employees, clients and former clients. For purposes of this Agreement,
the following will not constitute Confidential Information (i) information which
is or subsequently becomes generally available to the public through no act or
omission of the Consultant, (ii) information set forth in the written records of
the Consultant prior to disclosure to the Consultant by or on behalf of the
Company, which information is given to the Company in writing as of or prior to
the date of this Agreement, and (iii) information which is lawfully obtained by
the Consultant in writing from a third party (excluding any affiliates of the
Consultant) who was legally entitled to disclose the information.

 



2

 

 

(b) Legitimate Business Interests. The Consultant recognizes that the Company
has legitimate business interests to protect and as a consequence, the
Consultant agrees to the restrictions contained in this Agreement because they
further the Company’s legitimate business interests. These legitimate business
interests include, but are not limited to (i) trade secrets and valuable
confidential business or professional information that otherwise does not
qualify as trade secrets, including all Confidential Information; (ii)
substantial relationships with specific prospective or existing customers; (iii)
goodwill associated with the Company’s business; and (iv) specialized training
relating to the Company’s business, technology, methods and procedures.

 

(c) Confidentiality. The Confidential Information shall be held by the
Consultant in the strictest confidence and shall not, without the prior written
consent of the Company, be disclosed to any person other than in connection with
the Consultant’s Services to the Company. The Consultant further acknowledges
that such Confidential Information as is acquired and used by the Company is a
special, valuable and unique asset. The Consultant shall exercise all due and
diligence precautions to protect the integrity of the Company’s Confidential
Information and to keep it confidential whether it is in written form, on
electronic media or oral. The Consultant shall not copy any Confidential
Information except to the extent necessary to perform its Services hereunder nor
remove any Confidential Information or copies thereof from the Company’s
premises except to the extent necessary to provide its Services and then only
with the authorization of an officer of the Company. All records, files,
materials and other Confidential Information obtained by the Consultant in the
course of its Services to the Company are confidential and proprietary and shall
remain the exclusive property of the Company. The Consultant shall not, except
in connection with and as required by its performance of the Services under this
Agreement, for any reason use for his own benefit or the benefit of any person
or entity with which he may be associated or disclose any such Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever without the prior written consent of an officer
of the Company.

 

(d) Prior Approval. Neither Party shall issue any public statements or press
release concerning this Agreement or the Parties’ relationship without the other
Party’s prior approval unless otherwise required by law (including in the
Company’s filings with the Securities and Exchange Commission).

 

8. Equitable Relief. The Company and the Consultant recognize that the Services
to be rendered under this Agreement by the Consultant are special, unique and of
extraordinary character, and that in the event of the breach by the Consultant
of the terms and conditions of this Agreement or if the Consultant shall cease
to provide the Services to the Company for any reason and take any action in
violation of Section 7, the Company shall be entitled to institute and prosecute
proceedings in any court of competent jurisdiction to enjoin the Consultant from
breaching the provisions of Section 7. In such action, the Company shall not be
required to plead or prove irreparable harm or lack of an adequate remedy at law
or post a bond or any security.

 



3

 

 

9. Survival. Sections 7 through 18 shall survive termination of this Agreement.

 

10. Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company. This Agreement may not be assigned by the Consultant
without the prior written consent of the Company and any attempt to do so shall
be void.

 

11. Severability. If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the Parties to the other. The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included. If any restriction set forth in this Agreement is deemed unreasonable
in scope, it is the Parties’ intent that it shall be construed in such a manner
as to impose only those restrictions that are reasonable in light of the
circumstances and as are necessary to assure the Company the benefits of this
Agreement.

 

12. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
overnight delivery, or electronically delivered, as follows:

 



If to the Company: usell.com, Inc.   33 East 33rd Street, Ste. 1101   New York,
NY 10016   Attention: Executive Chairman   Email: Dan@usell.com     With a copy
to: Nason, Yeager, Gerson, White & Lioce, P.A.   1645 Palm Beach Lakes Blvd.,
Suite 1200   West Palm Beach, FL 33401   Attention: Brian S. Bernstein, Esq.  
Email: bbernstein@nasonyeager.com     If to the Consultant: To the location or
email address provided on the signature page to this Agreement



 

or to such other address as either of them, by notice to the other may designate
from time to time. Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.

 



4

 

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual, facsimile or pdf signature.

 

14. Governing Law. All claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of New York without regard to choice of law
considerations.

 

15. Exclusive Jurisdiction and Venue. Any action brought by either party against
the other concerning the transactions contemplated by or arising under this
Agreement shall be brought only in the state or federal courts of New York and
venue shall be in New York County or the Southern District of New York. The
Parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.

 

16. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior oral and written agreements between the
Parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or Parties against
whom enforcement or the change, waiver discharge or termination is sought.

 

17. Additional Documents. The Parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
Parties hereunder.

 

18. Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

 

[Signature Page to Follow]

 

 

5

 

 

IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the date written above.

 



  COMPANY:         USELL.COM, INC.               By:       Daniel Brauser,
Executive Chairman               CONSULTANT:               By:       Sunder
Raman         Address:                 Email:  



  

 

[Signature Page to Consulting Agreement] 

 

 





6

 